internal_revenue_service number release date index number ---------------------- -------------- ----------------------------------------- ------------------------------------------ -------------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------ id no -------------------- telephone number ---------------------- refer reply to cc intl b02 plr-108876-18 date date ty ------- legend taxpayer year country x corporation y date year corporation z date tax director accounting firm dear ---------------- ----------------------------------------- ----------------------- ------- ----------------------- ----------------------------------------------- ----------------------- ------------------------ ------- ----------------------------------- ----------------------- -------------------- ---------------------- ---------------- this is in response to taxpayer’s letter submitted by your authorized representative and received by our office on date requesting an extension of plr-108876-18 time under sec_301_9100-3 to make the election provided by sec_953 of the internal_revenue_code code to be treated as a domestic_corporation for u s tax purposes effective for year the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as part of the audit process facts taxpayer is a corporation that was organized under the laws of country x in year since its formation taxpayer was wholly owned by corporation y a disregarded_entity for u s income_tax purposes on date corporation z a u s_corporation acquired taxpayer from corporation y taxpayer represents that at the date of its formation and at all times subsequent it has been a controlled_foreign_corporation as defined in sec_957 of the code taxpayer also represents that its primary and predominant business is one of reinsuring risks underwritten by insurance_companies such that it would qualify as an insurance_company under part ii of subchapter_l of the code if it were a domestic entity in connection with its formation taxpayer filed the sec_953 election to be treated as a domestic_corporation to be effective as of the first day of taxpayer’s initial tax_year in accordance with revproc_2003_47 2003_28_cb_55 with the irs on date at that time tax director for corporation y was responsible for effectuating the sec_953 election by filing the original election statement and all other information necessary for the election accounting firm corporation y’s external tax provider also assisted with preparing the sec_953 election statement both tax director and accounting firm are qualified_tax professionals tax director along with accounting firm advised taxpayer on all aspects of its corporate formation and they were responsible for all aspects of taxpayer’s u s income_tax compliance taxpayer represented that it relied on tax director to file all the necessary income_tax elections including the sec_953 election for taxpayer to be treated as a domestic_corporation in year in connection with the sale of taxpayer to corporation z corporation z requested a copy of taxpayer’s approved sec_953 election upon a thorough review taxpayer discovered that its sec_953 election was never approved by the irs however taxpayer’s u s federal_income_tax return for year included the sec_953 election statement to be treated as a domestic_corporation and taxpayer has since complied with all its u s tax obligations as if it was a domestic_corporation including timely filing all u s income_tax returns plr-108876-18 taxpayer represented that tax director failed to secure an approval letter for the sec_953 election from the irs in addition tax advisor failed to advise taxpayer of the consequences of failing to make a sec_953 election with respect to taxpayer’s year taxpayer’s failure to make the sec_953 election was not discovered by the internal_revenue_service prior to the time taxpayer submitted its ruling_request in addition taxpayer represents that it does not seek to alter a return position for which the accuracy related penalty has been or could have been imposed under sec_6662 at the time taxpayer requested relief taxpayer represents that it intended to make the sec_953 election finally taxpayer represents that it has not used hindsight to seek an extension of time to make the election taxpayer represents that granting relief will not result in a lower tax_liability than it would have had if it had filed the sec_953 election timely law and anaylsis under sec_953 certain foreign insurance_companies may elect to be treated as domestic corporations for u s tax purposes the substantive and procedural rules for making a sec_953 election are contained in notice_89_79 c b and revproc_2003_47 2003_2_cb_55 revproc_2003_47 provides that the election must be filed by the due_date prescribed in sec_6072 including extensions for the u s income_tax return that is due if the election becomes effective revproc_2003_47 sec_4 in addition an electing_corporation must use the calendar_year as its annual_accounting_period for u s tax purposes unless it joins in the filing of a consolidated_return and adopts the parent corporation’s tax_year notice_89_79 sec_1 in the present situation revproc_2003_47 fixes the time to make the election under sec_953 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth under sec_301 a sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that except as provided in paragraphs b i through iii of that section a taxpayer is deemed to have acted reasonably and in good_faith if it meets one of the conditions described in sec_301 b i through v plr-108876-18 i requests relief before the failure to make the regulatory election is discovered by the internal_revenue_service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the internal_revenue_service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election further the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 lastly sec_301_9100-1 cautions that granting an extension of time to make an election is not a determination that the taxpayer is otherwise eligible to make the election conclusion based on the facts and information submitted we conclude that taxpayer satisfies sec_301_9100-3 taxpayer qualifies for an extension of time to make the election under sec_953 taxpayer is deemed to have acted in good_faith as defined by sec_301_9100-3 and the grant of relief will not prejudice the interests of the government accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to make the election provided by sec_953 in accordance with the procedural rules set forth in revproc_2003_47 to be treated as a domestic_corporation for federal_income_tax purposes effective for year the above extension of time is conditioned on taxpayer’s tax_liability if any being not lower in the aggregate for all years to which the sec_953 election applies than it would have been if the election had been timely filed taking into account the time_value_of_money no opinion is expressed as to taxpayer’s tax_liability for the taxable years involved further the granting of the above extension is not a plr-108876-18 determination that taxpayer is otherwise eligible to make the sec_953 election sec_301_9100-1 also no ruling is granted with respect to taxpayer’s entity classification for federal_income_tax purposes this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely jeffery g mitchell branch chief branch international cc
